Porter, J.
delivered tire opinion oft he court. This action commenced by a personal citation on the defendant, and a seizure of the schooner, the latter was released by a. subsequent order of the judge, and in our opinion correctly, as the plaintiffs’ account shews a credit *52which must be imputed to the debt that was . _ 7 most onerous to the deiendanh vol. 3, 179.
The only question the cause presents is of jurisdiction. The defendant pleaded he was a citizen of St. Tammany, and could not be sued in the parish of New-Orleans. The judge thought: differently, on the evidence offered to. prove this tact, and gave judgment against him from which he appealed.
Before examining the correctness of this opinion, we must express ours on a bill of exceptions to a decision, by which the judge ⅛ quo permitted the record in the case of F. Dow vs. Henry to be read in evidence, lo proÁS'fhe change of domicil of the defendant. In this- we think he erred. It was ra inter alios «cía. Nor could the circumstance of the defendant’s own declaration, being evidoi-,*o oi'.i change oído-micil make it good, for non constat tiiat the plaintiffs, had they been a party to the -uh, could not have objected to the authenticity oí the declaration, as introduced in evidence in that case.
But that declaration could not have availed the defendant, ibr (he law requires ihat declarations, which shall have the effect of operating a change of domicil, by midenciug the intention of removing, must be made before, the *53judge pf the parish where the party resides, as ⅛ ’ ii- - well as that where he ts going to settle. Civ. Code, 19 art. 1 & 2.
Carldon and Lockett for the plaintiffs, Preston. for the defendant.
We do not think the judge erred in his conclusion from the other testimony In the causé, and do therefore order, adjudge and decree, that the judgment of the district court be affirmed with costs.